In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-087 CR

____________________


RONALD CARROLL, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 99675




MEMORANDUM OPINION
 
	A jury found appellant Ronald Carroll guilty of indecency with a child and assessed
punishment at five years of confinement. (1)
	Carroll's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On July 31, 2008, we granted an extension of time for appellant to file a pro se brief. 
We received no response from appellant.
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991).  We affirm the trial court's judgment. (2)
	AFFIRMED.

  
								 STEVE McKEITHEN
								        Chief Justice

Submitted on December 12, 2008
Opinion Delivered December 17, 2008
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.
1.  The trial court's judgment recites that the victim was sixteen years old at the time of
the offense; however, the record indicates that the victim was eleven years old at the time of
the offense.
2.  Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.